                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ENERTRODE, INC.,                                   Case No. 16-cv-02458-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTIONS FOR
                                                                                            JUDGMENT AS A MATTER OF LAW
                                   9             v.                                         AS MOOT
                                  10     GENERAL CAPACITOR CO. LTD, et al.,                 Dkt. Nos. 318, 358
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 30, 2019, the Court entered final judgment memorializing the jury’s verdict.

                                  14   Dkt. No. 384. Because the Court did not grant either party’s motion for judgment as a matter of

                                  15   law under Rule 50(a) before submitting the case to the jury subject to the court’s later deciding the

                                  16   legal questions raised, Fed. R. Civ. P. 50(b), the pre-verdict motions are now moot and thus

                                  17   DENIED. See Dkt. Nos. 318, 358.

                                  18          Under Federal Rule of Civil Procedure 50(b), a party may file a renewed motion for

                                  19   judgment as a matter of law and/or for new trial “[n]o later than 28 days after the entry of

                                  20   judgment.” Unless otherwise ordered, any renewed motion will be taken under submission on the

                                  21   papers once the briefing is complete.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 1/30/2019

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
